At the argument I was impressed with the view that the possession of plaintiffs' land by defendant Merrifield's tenant inured to the benefit of the landlord. I am still of the opinion that possession by a tenant holding land under lease or express permission from one assuming rights of a landlord thereover inures to the benefit of the landlord. But possession of land contiguous to that let, assumed by a tenant, without call from his landlord, upon which he is a trespasser, and for which trespass the landlord could not be held liable, does not inure to the landlord's benefit; neither does the tenant acquire title for himself.
Such a case is the one at bar.
I am, therefore, for affirmance.